DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “434” has been used to designate both an arrow in Fig. 6 and the firing handle of Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “a length that is greater than then length of the sheath” in lines 2-3 which should read “a .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a lithotripter comprising a firing handle and a probe” in line 13. Claim 1 recites “a fitting disposed on the fourth proximal end of the elongate member and adapted to attach the probe to the lithotripter” in lines 28-30. Because the lithotripter comprises the probe, as recited in line 13, it is unclear how the probe is attached to itself. For the purposes of examination, the limitation has been interpreted to read “a fitting disposed on the fourth proximal end of the elongate member and adapted to attach the probe to the firing handle of the lithotripter”.
Claims 2-3 depend on rejected claim 1; therefore, are also rejected.
Claim 7 recites “a lithotripter comprising a probe having a second proximal end and a second distal end” in lines 8-9. Claim 7 depends from claim 4 which recites “a lithotripter comprising a probe having a second proximal end and a second distal end” in 
Claims 8-9 depend on rejected claim 7; therefore, are also rejected.
Claim 17 recites the limitation "the second distal end of the elongate member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the second distal end of the probe”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaeffer et al. (US 2013/0237968 A1) in view of Jerger et al. (US 6,217,588 B1).
Regarding claim 1, Schaeffer discloses a method of performing lithotripsy (Fig. 6 as laser fiber 500 may instead be a lithotripsy probe 200, as shown in Fig. 3A; [0041]) on a stone (stone 340) disposed in a bodily passage (Fig. 6), the method comprising the steps of: inserting a sheath (sheath 300) having a first proximal end (302) and a first distal end (304) into said bodily passage such that the first distal end is disposed in said bodily passage (Fig. 6), the sheath defining a first lumen (lumen 306) extending between an opening at the first proximal end and an opening at the first distal end and having a first inner diameter and first lumen length (Fig. 6; [0043]); inserting a scope (scope 400) having a second proximal end (402) and a second distal end (404) through the first lumen (306) such that the second distal end (404) is disposed distal to the first distal end (304) of the sheath (Fig. 6), the scope defining a second lumen (lumen 406) extending between an opening at the second proximal end and an opening at the second distal end and having a second inner diameter and second lumen length (Fig. 6); inserting a lithotripter (Fig. 3A, as laser fiber 500 shown in Fig. 6 may instead be the lithotripter of Fig. 3A; [0041]) comprising a firing handle (firing handle 260) and a probe 

    PNG
    media_image1.png
    423
    556
    media_image1.png
    Greyscale

Schaeffer fails to disclose the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter.
However, Jerger teaches a lithotripsy probe (Fig. 1; abstract) comprising an elongate member (including initial partial length 2, intermediate length 3 and adjoining additional partial length 4) comprising a proximal portion (2), an intermediate portion (3), and a distal portion 4), the proximal portion (2) having a first length and a first outer diameter (Fig. 1), the intermediate portion (3) having a second length and a second outer diameter (Fig. 1), the distal portion (4) having a third length and a third outer diameter (Fig. 1), the intermediate portion disposed between the proximal portion and the distal portion (Fig. 1), the first outer diameter being greater than the third outer 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Schaeffer so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with the scope it is inserted through.
Regarding claim 2, Schaeffer substantially discloses the invention as discussed above and further discloses the steps of: removing the probe from the second lumen of the scope (after the probe is used, an optional step of inserting the distal end of a second medical device is disclosed ([0090]), inserting a second medical device would require withdraw of the probe from the scope); Application No.: 16/266,512Attorney Docket No.: 1000-863Preliminary Amendment filed on: 2019-02-043 of 13removing the scope from the first lumen of the sheath (as the second medical device can be inserted into the lumen of the sheath or the lumen of the scope ([0090]) and insertion of the second medical device into the lumen of the sheath would require removing the scope from the sheath); inserting a medical device (second medical device) having a sixth proximal end and a sixth distal end through the first lumen of the sheath such that the sixth distal end of the medical device is disposed distal to the first distal end of the sheath (as the distal end of 
Regarding claim 3, Schaeffer substantially discloses the invention as discussed above and further discloses wherein the probe further comprises: an elongate tubular member (see annotated Fig. 3A above) disposed over a portion of the first length of the proximal portion, the elongate tubular member comprising a sixth proximal end (proximal end of elongate tubular member) disposed adjacent to the fifth distal end of the fitting (see annotated Fig. 3A) and a sixth distal end (distal end of elongate tubular member) disposed proximal to the intermediate portion (Fig. 3A); and a handle (handle 100) disposed over the intermediate portion of the elongate member (Fig. 3A), the handle comprising a seventh proximal end (proximal end of handle 100) and a seventh distal end (distal end of handle 100), the seventh proximal end attached to the sixth distal end of the elongate tubular member (via probe body; Fig. 3A).
Regarding claim 4, Schaeffer discloses a method of performing lithotripsy (Fig. 6 as laser fiber 500 may instead be a lithotripsy probe 200, as shown in Fig. 3A; [0041]) on a stone (stone 340) disposed in a bodily passage (Fig. 6), the method comprising the steps of: inserting a device (sheath (sheath 300) having a first proximal end (302) and a first distal end (304) into said bodily passage such that the first distal end is disposed in said bodily passage (Fig. 6), the sheath defining a first lumen (lumen 306) or a scope (scope 400) having a first proximal end (402) and a first distal end (404) into said bodily 
Schaeffer fails to disclose the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter.
However, Jerger teaches a lithotripsy probe (Fig. 1; abstract) comprising an elongate member (including initial partial length 2, intermediate length 3 and adjoining additional partial length 4) comprising a proximal portion (2), an intermediate portion (3), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Schaeffer so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with the scope it is inserted through.
Regarding claim 5, Schaeffer substantially discloses the invention as discussed above and further discloses wherein the device comprises a sheath (300).
Regarding claim 6, Schaeffer substantially discloses the invention as discussed above and further discloses wherein the sheath (300) has a length (Fig. 6); and wherein the distal portion has a length that is greater than the length of the sheath (as the distal portion of the probe extends through the sheath 300; Figs. 5-6).

Regarding claim 8, Schaeffer substantially discloses the invention as discussed above and further discloses the steps of: removing the probe from the second lumen of the scope (after the probe is used, an optional step of inserting the distal end of a second medical device is disclosed ([0090]), inserting a second medical device would require withdraw of the probe from the scope); Application No.: 16/266,512Attorney Docket No.: 1000-863Preliminary Amendment filed on: 2019-02-043 of 13removing the scope from the first lumen of the sheath (as the second medical device can be inserted into the lumen of the sheath or the lumen of the scope ([0090]) and insertion of the second medical device into the lumen of the sheath would require removing the scope from the sheath); inserting a medical device (second medical device) having a fifth proximal end and a fifth distal end through the first lumen of the sheath such that the fifth distal end of the medical device is disposed distal to the first distal end of the sheath (as the distal end of 
Regarding claim 9, Schaeffer substantially discloses the invention as discussed above and further discloses wherein the scope (400) has a length that is greater than the length of the sheath (300; Fig. 6).
Regarding claim 10, Schaeffer substantially discloses the invention as discussed above and further discloses wherein the device comprises a scope (400).
Regarding claim 11, Schaeffer substantially discloses the invention as discussed above and further discloses the steps of: removing the probe from the first lumen of the scope (after the probe is used, an optional step of inserting the distal end of a second medical device is disclosed ([0090]), inserting a second medical device would require withdraw of the probe from the scope); Application No.: 16/266,512Attorney Docket No.: 1000-863Preliminary Amendment filed on: 2019-02-043 of 13inserting a medical device (second medical device) having a fourth proximal end and a fourth distal end through the first lumen of the scope such that the fourth distal end of the medical device is disposed distal to the first distal end of the scope (as the distal end of the medical device is distal to the sheath in order to provide a medical treatment; [0090]); activating the medical device to remove fragmented stone from said bodily passage (for example, activating forceps, baskets, suction devices, which would grab and/or retrieve the fragmented stone; [0090]; [0092]); and removing the medical device from the first lumen of the scope ([0093]-[0094]).

Regarding claim 13, Schaeffer substantially discloses the invention as discussed above and further discloses wherein the probe further comprises: a fitting (see annotated Fig. 3A above) disposed on the third proximal end of the elongate member (Fig. 3A), the fitting have a fourth proximal end and a fourth distal end (Fig. 3A); an elongate tubular member (see annotated Fig. 3A above) disposed over a portion of the proximal portion, the elongate tubular member comprising a fifth proximal end (proximal end of elongate tubular member) and a fifth distal end (distal end of the elongate tubular member), the fifth proximal end disposed adjacent to the fourth distal end of the fitting (see annotated Fig. 3A); and a handle (handle 100) disposed on the elongate member (Fig. 3A), the handle comprising a sixth proximal end (proximal end of handle 100) and a sixth distal end (distal end of handle 100), the sixth proximal end attached to the fifth distal end of the elongate tubular member (via probe body; Fig. 3A).
Regarding claim 14, Schaeffer substantially discloses the invention as discussed above and further discloses wherein the fifth distal end of the elongate tubular member is disposed proximal to the intermediate portion (Fig. 3A).
Regarding claim 17, Schaeffer substantially discloses the invention as discussed above and further discloses wherein the entire elongate tubular member is disposed 
Regarding claim 18, Schaeffer substantially discloses the invention as discussed above and further discloses wherein said bodily passage is a salivary duct (salivary duct 320; Fig. 6).
Regarding claim 19, Schaeffer substantially discloses the invention as discussed above and further discloses wherein said bodily passage is a portion of a urinary tract (as the bodily passage may be a salivary duct or the urinary tract; [0096]).
Regarding claim 20, Schaeffer discloses a method of performing lithotripsy (Fig. 6 as laser fiber 500 may instead be a lithotripsy probe 200, as shown in Fig. 3A; [0041]) on a stone (stone 340) disposed in a bodily passage (Fig. 6), the method comprising the steps of: inserting a sheath (sheath 300) having a first proximal end (302) and a first distal end (304) into said bodily passage such that the first distal end is disposed in said bodily passage (Fig. 6), the sheath having a length (Fig. 6) and defining a first lumen (lumen 306; Fig. 6; [0043]); inserting a scope (scope 400) having a second proximal end (402) and a second distal end (404) through the first lumen (306) of the sheath such that the second distal end (404) is disposed distal to the first distal end (304) of the sheath (Fig. 6), the scope defining a second lumen (lumen 406) having a second lumen length (Fig. 6); inserting a lithotripter (Fig. 3A, as laser fiber 500 shown in Fig. 6 may instead be the lithotripter of Fig. 3A; [0041]) comprising a probe (probe 200) having a third proximal end (proximal control handle 100) and a third distal end (202) through the second lumen (406) such that the third distal end (202) is disposed distal to the second distal end (404) of the scope (see for example, Figs. 5-6), the probe (200) 

    PNG
    media_image1.png
    423
    556
    media_image1.png
    Greyscale

Schaeffer fails to disclose the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter.
However, Jerger teaches a lithotripsy probe (Fig. 1; abstract) comprising an elongate member (including initial partial length 2, intermediate length 3 and adjoining additional partial length 4) comprising a proximal portion (2), an intermediate portion (3), and a distal portion 4), the proximal portion (2) having a first length and a first outer diameter (Fig. 1), the intermediate portion (3) having a second length and a second outer diameter (Fig. 1), the distal portion (4) having a third length and a third outer diameter (Fig. 1), the intermediate portion disposed between the proximal portion and the distal portion (Fig. 1), the first outer diameter being greater than the third outer 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Schaeffer so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with the scope it is inserted through.

Claim(s) 1, 4-7, 9-10, 12-15, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenner et al. (US 6,440,061 B1) in view of Jerger et al. (US 6,217,588 B1).
Regarding claim 1, Wenner discloses a method of performing lithotripsy (via introduction of lithotripter 32) on a stone (stone 50) disposed in a bodily passage (passage from skin 19 to bile duct 14; Figs. 1-3), the method comprising the steps of: inserting a sheath (introducer sheath 12) having a first proximal end (proximal end of 12 near 71; Fig. 1) and a first distal end (distal end of 12 near 72; Fig. 1) into said bodily passage such that the first distal end is disposed in said bodily passage (as the distal end of sheath 12 is in the passage between the skin 12 and the stone 50 within duct 
Wenner fails to disclose the lithotripter comprising a firing handle and the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter, and the third length of the distal portion being greater than the second lumen length of the scope; and a fitting disposed on the fourth proximal end of the elongate member and adapted to attach the probe to the lithotripter, the fitting having a fifth proximal end and a fifth distal end.
However, Jerger teaches a lithotripter comprising a firing handle (handpiece of the lithotripter, not shown in the figures) and a probe (Fig. 1; abstract) comprising an elongate member (including initial partial length 2, intermediate length 3 and adjoining additional partial length 4) comprising a proximal portion (2), an intermediate portion (3), and a distal portion 4), the proximal portion (2) having a first length and a first outer diameter (Fig. 1), the intermediate portion (3) having a second length and a second outer diameter (Fig. 1), the distal portion (4) having a third length and a third outer diameter (Fig. 1), the intermediate portion disposed between the proximal portion and the distal portion (Fig. 1), the first outer diameter being greater than the third outer diameter (Fig. 1), the second outer diameter tapering from the first outer diameter to the third outer diameter (Fig. 1) for the purpose of providing additional flexibility to the distal portion of the probe i.e. the portion that is inserted into the lumen of an endoscope so that flexibility of the probe would be correlated with the radian measure over which the endoscope tip could be actively bent, for example a radial measure of flexibility of up to 170 degrees (column 4, lines 34-50); and a fitting (radially enlarged portion of guide 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Schaeffer so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with the scope it is inserted through. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lithotripter of Schaeffer to further include the fitting and firing handle as taught by Jerger in order to removably attach the elongate member of the probe to a firing handle of the lithotripter to thereby provide easy cleaning, sterilization, and/or replacement.
Regarding claim 4, Wenner discloses a method of performing lithotripsy (via introduction of lithotripter 32) on a stone (stone 50) disposed in a bodily passage (passage from skin 19 to bile duct 14; Figs. 1-3), the method comprising the steps of: inserting a device (sheath (introducer sheath 12) having a first proximal end (proximal end of 12 near 71; Fig. 1) and a first distal end (distal end of 12 near 72; Fig. 1) into said bodily passage such that the first distal end is disposed in said bodily passage (as the 
Wenner fails to disclose the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third 
However, Jerger teaches a lithotripter comprising a firing handle (handpiece of the lithotripter, not shown in the figures) and a probe (Fig. 1; abstract) comprising an elongate member (including initial partial length 2, intermediate length 3 and adjoining additional partial length 4) comprising a proximal portion (2), an intermediate portion (3), and a distal portion 4), the proximal portion (2) having a first length and a first outer diameter (Fig. 1), the intermediate portion (3) having a second length and a second outer diameter (Fig. 1), the distal portion (4) having a third length and a third outer diameter (Fig. 1), the intermediate portion disposed between the proximal portion and the distal portion (Fig. 1), the first outer diameter being greater than the third outer diameter (Fig. 1), the second outer diameter tapering from the first outer diameter to the third outer diameter (Fig. 1) for the purpose of providing additional flexibility to the distal portion of the probe i.e. the portion that is inserted into the lumen of an endoscope so that flexibility of the probe would be correlated with the radian measure over which the endoscope tip could be actively bent, for example a radial measure of flexibility of up to 170 degrees (column 4, lines 34-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Schaeffer so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with the scope it is inserted through. 

Regarding claim 6, Wenner substantially discloses the invention as discussed above and further discloses wherein the sheath (12) has a length (Figs. 1, 3); and wherein the distal portion has a length that is greater than the length of the sheath (Figs. 1, 3).
Regarding claim 7, Wenner substantially discloses the invention as discussed above and further discloses inserting a scope (13) having a fourth proximal end and a fourth distal end (Fig. 1) through the first lumen (of the sheath) such that the fourth distal end is disposed distal to the first distal end of the sheath (Figs. 1, 3), the scope defining a second lumen (27); and wherein inserting a lithotripter comprising a probe having a second proximal end and a second distal end through the first lumen such that the second distal end is disposed distal to the first distal end of the device comprises inserting the lithotripter (32) comprising a probe (probe of 32) having the second proximal end and the second distal end through the second lumen (27) such that the second distal end is disposed distal to the fourth distal end of the scope (Fig. 3).
Regarding claim 9, Wenner substantially discloses the invention as discussed above and further discloses wherein the scope (13) has a length that is greater than the length of the sheath (12; Figs. 1, 3).
Regarding claim 10, Wenner substantially discloses the invention as discussed above and further discloses wherein the device comprises a scope (13).

Regarding claim 13, modified Wenner fails to disclose wherein the probe further comprises: a fitting disposed on the third proximal end of the elongate member, the fitting having a fourth proximal end and a fourth distal end; an elongate tubular member disposed over a portion of the proximal portion, the elongate tubular member comprising a fifth proximal end and a fifth distal end, the fifth proximal end disposed adjacent to the fourth distal end of the fitting; and a handle disposed on the elongate member, the handle comprising a sixth proximal end attached to the fifth distal end of the elongate tubular member.
However, Jerger teaches a fitting (radially enlarged portion of guide bush 8 that attaches to screw cap 10 and O-ring 11; Fig. 2) disposed on the third proximal end of the elongate member (Fig. 2), the fitting having a fourth proximal end (proximal end of guide bush 8) and a fourth distal end (distal face of radially enlarged portion of guide bush 8), an elongate tubular member (tubular portion of guide bush 8 distal to radially enlarged portion) disposed over a portion of the proximal portion (Fig. 2), the elongate tubular member comprising a fifth proximal end (end abutting distal face of radially enlarged portion of guide bush 8) and a fifth distal end (distal end of 8), the fifth proximal end disposed adjacent to the fourth distal end of the fitting (Fig. 2); and a handle (screw cap 10) disposed on the elongate member (Fig. 2), the handle comprising a sixth proximal end (proximal end comprising proximal cavity) attached to the fifth distal end of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lithotripter of Schaeffer to further include the fitting, elongate tubular member, and handle as taught by Jerger in order to removably attach the elongate member of the probe to a firing handle of the lithotripter to thereby provide easy cleaning, sterilization, and/or replacement.
Regarding claim 14, modified Wenner discloses wherein the fifth distal end of the elongate tubular member is disposed proximal to the intermediate portion (Figs. 1-2 of Jerger).
Regarding claim 15, modified Wenner discloses wherein the handle (10 of Jerger) is moveable between a first configuration (screwed on and attached to lithotripter handpiece) and a second configuration (unscrewed and unattached to lithotripter handpiece), in the first configuration the elongate tubular member (distal portion of 8) and the handle (10) are slidably disposed on the elongate member (as the probe 2 reciprocates upon impact force of the exposed face of the metallic head 6 by the pneumatically driven projectile of the lithotripter; column 6, lines 21-25), in the second configuration the elongate tubular member (distal portion of 8) and the handle (10) are releasably attached to the elongate member (by unscrewing screw cap 10 from the handpiece of the lithotripter). 
Regarding claim 17, modified Wenner discloses wherein the entire elongate tubular member is disposed between the fourth distal end of the fitting and the second distal end of the elongate member (Fig. 2 of Jerger).

Wenner fails to disclose the lithotripter comprising the first outer diameter being greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter, and the third length of the distal portion being greater than the second lumen length of the scope; a fitting disposed on the fourth proximal end of the elongate member, the fitting having a fifth proximal end and a fifth distal end; an elongate tubular member disposed over a portion of the proximal portion, the elongate tubular member comprising a sixth proximal end and a sixth distal end, the sixth proximal end disposed adjacent to the fifth distal end of the fitting; and a handle disposed on the elongate member, the handle comprising a seventh proximal end attached to the sixth distal end of the elongate tubular member.
However, Jerger teaches a lithotripter comprising a firing handle (handpiece of the lithotripter, not shown in the figures) and a probe (Fig. 1; abstract) comprising an elongate member (including initial partial length 2, intermediate length 3 and adjoining additional partial length 4) comprising a proximal portion (2), an intermediate portion (3), and a distal portion 4), the proximal portion (2) having a first length and a first outer diameter (Fig. 1), the intermediate portion (3) having a second length and a second 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Schaeffer so that the first outer diameter is greater than the third outer diameter, the second outer diameter tapering from the first outer diameter to the third outer diameter as taught by Jerger in order to provide improved flexibility to the distal portion of the probe that may be correlated with the scope it is inserted through. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lithotripter of Schaeffer to further include the fitting, elongate tubular member, and handle as taught by Jerger in order to removably attach the elongate member of the probe to a firing handle of the lithotripter to thereby provide easy cleaning, sterilization, and/or replacement.

Claim(s) 2, 8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenner et al. (US 6,440,061 B1) in view of Jerger et al. (US 6,217,588 B1), as applied to claims 1, 7 and 10 discussed above, and further in view of Lavelle (US 2007/0078446 A1).
Regarding claims 2, 8 and 11, modified Wenner fails to disclose the steps of: removing the probe from the lumen of the scope;Application No.: 16/266,512Attorney Docket No.: 1000-863 Preliminary Amendment filed on: 2019-02-043 of 13removing the scope from the lumen of the sheath; inserting a medical device having a proximal end and a distal end through the lumen of the sheath and/or the scope such that the distal end of the medical device is disposed distal to the distal end of the sheath and/or scope; activating the medical 
However, Lavelle teaches that after insertion of a lithotripter through a working channel of a catheter or endoscope to breaking up stones or calculi, then the lithotripter is removed by breaking a luer lock connection between connectors of the catheter or endoscope, and then a grasper or basket may then be inserted into the same working channel of the catheter or endoscope and activated to remove the fragments of the broken stones or calculi ([0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of modified Wenner to include the steps claimed in light of the teachings of Lavelle in order to grasp or contain the broken fragments of the stone so that they may be removed from the patient, improving clearing of the bodily passage.

Claim(s) 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenner et al. (US 6,440,061 B1) in view of Jerger et al. (US 6,217,588 B1), as applied to claim 4 discussed above, and further in view of Irion (US 2006/0142754 A1).
Regarding claims 18 and 19, modified Wenner teaches the bodily passage is a bile duct (abstract) but fails to disclose wherein said bodily passage is a salivary duct or a portion of a urinary tract.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bodily passage of the method of modified Wenner to include a salivary duct or a portion of a urinary tract in light of the teachings of Irion in order to remove stones from different parts of a patient’s body depending on their individual treatment needs.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schulz et al. (US 5,722,980) is noted for teaching a lithotripter with an elongate member, a fitting, an elongate tubular member, and a handle (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771